DETAILED ACTION
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a method of forming an integrated structure having all the limitations of the claims, specifically including but not limited to “the formation of the opening generating conductive stringers along one or both of the opposing sidewalls of the opening; at least one of the conductive stringers extending from the first conductive level to the second conductive level, and across the intervening insulative level; oxidizing the conductive stringers to convert them to insulative oxide; and forming insulative material along the opposing sidewalls of the opening and covering the insulative oxide” of Claim 1, “forming a nitride structure within the opening; and forming detectable oxide between the nitride structure and the first and second faces of the first and second conductive levels; the detectable oxide being in the form of an oxide liner that extends from the first conductive level to the second conductive level, and that bridges across the intervening insulative level; the oxide liner being along only portions of the first and second faces of the first and second conductive levels” of Claim 6, and “forming a nitride liner along the opposing sidewalls of the first opening and narrowing the first opening to form a second opening; and forming an oxide bridge extending from the first conductive level to the second conductive level, the oxide bridge being along the first sidewall and being between the nitride liner and the first sidewall; the oxide bridge having a first side directly against the first and second conductive levels, and having an opposing second side directly against the nitride liner” of Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891